United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2539
                        ___________________________

                                Jon Reed Tollefson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Debbie Kleven, individually and in her official capacity as a North Dakota State
              District Judge and employee; Does 1-20, inclusive

                     lllllllllllllllllllll Defendants - Appellees

 DeAnn Marie Pladson; Ralph Erickson, Judge; Mary Maring, Surrogate Justice

                              lllllllllllllllllllllMovants
                                    ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                  ____________

                          Submitted: December 3, 2014
                            Filed: December 8, 2014
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Jon Tollefson appeals the district court’s1 dismissal of his civil rights
complaint. Upon careful review of the record and the parties’ arguments on appeal,
see Olympus Ins. Co. v. AON Benfield, Inc., 711 F.3d 894, 897 (8th Cir. 2013) (de
novo review of dismissal for failure to state claim), we conclude that the dismissal
was proper. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Tollefson’s
pending motion.
                      ______________________________




      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota, sitting by designation in the District of North Dakota.

                                         -2-